Case 3:18-cv-00967-GPC-MSB Document 82-2 Filed 10/18/19 PageID.2373 Page 1 of 8



 1    James W. Dabney (Pro Hac Vice)
      Emma L. Baratta (Pro Hac Vice)
  2   HUGHES HUBBARD & REED LLP
      One Battery Park Plaza
  3   New York, New York 10004-1482
      Telephone: (212) 837-6000                                       REDACTED
  4   Facsimile: (212) 422-4726
      e-mail: James.Dabney@hugheshubbard.com
  5             Emma.Baratta@hugheshubbard.com
  6   Steven J. Cologne (Bar No. 118534)
      Geoffrey M. Thorne (Bar No. 284740)
  7   HIGGS FLETCHER & MACK LLP
      401 West A Street, Suite 2600
  8   San Diego, CA 92101-7910
      Telephone: (619) 236-1551
  9   Facsimile: (619) 696-1410
      e-mail: scologne@higgslaw.com
 10           thorneg@higgslaw.com
 11   Attorneys for Defendant
      Citizens Equity First Credit Union
 12
                             UNITED STATES DISTRICT COURT
 13
                          SOUTHERN DISTRICT OF CALIFORNIA
 14
                                                       Case No. 3:18-cv-00967-GPC-MSB
 15
      SAN DIEGO COUNTY CREDIT UNION,
 16                                                    CEFCU’S MEMORANDUM OF
                               Plaintiff,              POINTS AND AUTHORITIES
 17                                                    IN SUPPORT OF MOTION TO
           v.
 18                                                    COMPEL DISCOVERY ON
      CITIZENS EQUITY FIRST CREDIT                     GROUNDS OF IMPLIED
 19   UNION,                                           WAIVER OF PRIVILEGE
 20                            Defendant.
                                                       Judge: Hon. Michael S. Berg
 21

 22

 23

 24

 25

 26
 27

 28
                      CEFCU’S MEMO OF P&A IN SUPPORT OF MOTION TO COMPEL DISCOVERY
                                       Case No. 3:18-cv-00967-GPC-MSB
Case 3:18-cv-00967-GPC-MSB Document 82-2 Filed 10/18/19 PageID.2374 Page 2 of 8
Case 3:18-cv-00967-GPC-MSB Document 82-2 Filed 10/18/19 PageID.2375 Page 3 of 8
Case 3:18-cv-00967-GPC-MSB Document 82-2 Filed 10/18/19 PageID.2376 Page 4 of 8




 1   SDCCU made to CEFCU between March 2018 and August 2019 (see Baratta
 2   Decl. ¶ 49 & Ex. NN for a chronological summary):
 3        As we indicated, SDCCU does not have such a search report in its pos-
          session, custody, or control. We do not know (and suspect it is unlikely)
 4        that such a search report could be located given that the previous firm
          who handled SDCCU’s trademark work when the subject mark was filed,
 5        Luce Forward, no longer exists. . . .
          That production will not include a pre-filing search report for
 6        SDCCU’s subject mark as no such search report has been located
          after a diligent search . . . .
 7
          we have carefully reviewed the Attorney Time Entry Log and have
 8        determined that only a few time entries in the log are actually respon-
          sive to your request in that they relate to the Subject Mark. . . .
 9        This entry [for work generating the 1/27/11 pre-filing trademark
          search report] is not relevant to CEFCU’s requests.
10
          Unbeknownst to CEFCU, when SDCCU made the above-quoted and similar
11
     assertions to CEFCU between March 2018 and August 2019, SDCCU was secretly
12
     contending that the pre-filing trademark search report identified on page 2, above,
13
     purportedly was not “for” the “subject mark” claimed in Application No. 85/230667,
14
     but purportedly was solely “for” the mark claimed in Application No. 85/230693,
15
     even though both applications were filed on the same day and just four days after the
16
     1/26/11 Email. SDCCU had strong motivation to try and mislead CEFCU into be-
17
     lieving that SDCCU had no pre-filing trademark search report identifying CEFCU’s
18
     tag line NOT A BANK. BETTER., for the existence of such a report could defeat any
19
     “good faith” defense. See Stone Creek, 875 F.3d at 437.
20
          On September 8, 2019, CEFCU served SDCCU with a motion seeking in cam-
21
     era inspection of discrete SMRH files which contained the withheld report. Baratta
22
     Decl. ¶ 45 & Ex. JJ. Exactly two days later, SDCCU abruptly produced the withheld
23
     report under the cover of volunteered statements insinuating an innocent explanation
24
     for the report’s prior withholding (id. ¶ 46 & Ex. KK), but not actually denying that
25
     the prior withholding had been both intentional and intentionally deceptive. SDCCU
26
     asserted on September 10: “These documents were only available in hard copy,
27
     and had been misfiled and comingled with non-responsive documents, making
28                                               3
                    CEFCU’S MEMO OF P&A IN SUPPORT OF MOTION TO COMPEL DISCOVERY
                                     Case No. 3:18-cv-00967-GPC-MSB
Case 3:18-cv-00967-GPC-MSB Document 82-2 Filed 10/18/19 PageID.2377 Page 5 of 8
Case 3:18-cv-00967-GPC-MSB Document 82-2 Filed 10/18/19 PageID.2378 Page 6 of 8




 1   trademark search report (id. Ex. B) was, or was not, generated “for” the “subject
 2   mark” (id. Ex. NN ¶ 6) and why it was withheld. SDCCU cannot, in fairness, be
 3   permitted to assert affirmatively that the withheld trademark search report was not
 4   “for” the “subject mark” and purportedly was “not relevant to CEFCU’s requests”
 5   (id. Ex. NN ¶ 32), and at the same time withhold the contemporaneous 1/26/11 E-
 6   mail showing what the withheld report was, in fact, generated “for.” Cf. United
 7   States v. Amlani, 169 F.3d 1189, 1196 (9th Cir. 1999) (assertion of reason for firing
 8   attorney impliedly waived privilege in documents on subject).
 9         As in Apple, Starsight, General Electric, and Amlani¸ SDCCU affirmative
10   statements have put in issue (i) what the withheld trademark search report was “for”
11   and (ii) why SDCCU failed to produce that report until September 10, 2019. And as
12   in those cases, “allowing the privilege would deny the opposing party access to infor-
13   mation vital to its defense.” Amlani, 169 F.3d at 1195 (quoting Home Indem. Co. v.
14   Lane Powell Moss & Miller, 43 F.3d 1322, 1326 (9th Cir. 1995) (quoting Hearn v.
15   Rhay, 68 F.R.D. 574, 581 (E.D. Wash. 1975))).
16         The Court should overrule SDCCU’s claim of privilege in the 1/26/11 E-mail
17   identified on p. 1, above, and order its immediate production. Alternatively, the Court
18   should review the 1/26/11 E-mail in camera and determine whether it refers to IT’S
19   NOT BIG BANK BANKING. IT’S BETTER. or a variant thereof. If so, then the
20   Court should order production of the 1/26/11 E-mail and should also order SDCCU to
21   produce an unredacted copy of the 1/27/11 time entry reproduced on p. 4, above.
22         In either event, the Court should award CEFCU its reasonable expenses, in-
23   cluding attorneys’ fees, incurred in (i) overcoming the deceptive statements repro-
24   duced in Baratta Decl. Ex. NN and being forced to press repeatedly for production of
25   the withheld trademark search report by successive requests, discovery conferences,
26   and motions to compel (see Baratta Decl. ¶ 45 & Ex. JJ); and (ii) in filing the within
27   motion to compel. Fed. R. Civ. P. 37(a)(5)(A).
28                                               5
                    CEFCU’S MEMO OF P&A IN SUPPORT OF MOTION TO COMPEL DISCOVERY
                                     Case No. 3:18-cv-00967-GPC-MSB
Case 3:18-cv-00967-GPC-MSB Document 82-2 Filed 10/18/19 PageID.2379 Page 7 of 8




 1

 2   DATED: October 6, 2019               Respectfully submitted,
 3
                                          By:    /s/ James W. Dabney
 4                                                    James W. Dabney
 5                                        James W. Dabney (NY Bar No. 2211423;
                                                NJ Bar No. 011881981)
 6                                        Emma L. Baratta (NY Bar No. 5018627)
                                          HUGHES HUBBARD & REED LLP
 7                                        One Battery Park Plaza
                                          New York, New York 10004-1482
 8                                        Telephone: (212) 837-6000
                                          Facsimile: (212) 422-4726
 9                                        e-mail: James.Dabney@hugheshubbard.com
                                                  Emma.Baratta@hugheshubbard.com
10

11
                                          HIGGS FLETCHER & MACK
                                          LLP 401 West “A” Street, Suite
12                                        2600 San Diego, California 92101-
                                          7913 Telephone: (619) 236.1551
13                                        Facsimile: (619) 696.1410
14                                        Steven J. Cologne, Esq. Bar No. 118534
15                                        scologne@higgslaw.com

16                                        Geoffrey M. Thorne (Bar No. 284740)
                                          thorneg@higgslaw.com
17
                                          Attorneys for Defendant
18                                        Citizens Equity First Credit Union
19

20

21

22

23

24

25
26

27

28                                              6
                   CEFCU’S MEMO OF P&A IN SUPPORT OF MOTION TO COMPEL DISCOVERY
                                    Case No. 3:18-cv-00967-GPC-MSB
Case 3:18-cv-00967-GPC-MSB Document 82-2 Filed 10/18/19 PageID.2380 Page 8 of 8



 1
                               CERTIFICATE OF SERVICE
 2
            At the time of service, I was over 18 years of age and not a party to this
 3
      action. I am employed in the County of New York, New York. My business address
 4
      is One Battery Park Plaza, New York, New York 10004-1482.
 5
          On October 18, 2019, I caused to be served true copies of MEMORANDUM
 6
      OF POINTS AND AUTHORITIES IN SUPPORT OF CEFCU’S MOTION TO
 7
      COMPEL DISCOVERY on the interested parties in this action as follows:
 8
            BY EMAIL: I am presently emailing a copy of the above-titled document
 9
      to the persons at the email addresses listed below.
10

11    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      STEPHEN S. KORNICZKY (skorniczky@sheppardmullin.com);
12    MARTIN R. BADER (mbader@sheppardmullin.com);
13    LISA M. MARTENS (lmartens@sheppardmullin.com);
      JESSE A. SALEN (jsalen@sheppardmullin.com)
14

15    12275 El Camino Real, Suite 200
      San Diego, California 92130-2006
16

17          I declare under penalty of perjury that the foregoing is true and
18
19          correct. Executed on October 18, 2019 at New York, New York
20

21
                                            By: /s/ Emma L. Baratta
                                                  Emma L. Baratta
22

23

24

25

26
27

28
                                                  1
                     CEFCU’S MEMO OF P&A IN SUPPORT OF MOTION TO COMPEL DISCOVERY
                                      Case No. 3:18-cv-00967-GPC-MSB
